Citation Nr: 0031677	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-27 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.  



REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to June 
1963.

This appeal arose from a June 1996 rating decision of the Los 
Angeles, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection for PTSD and assigned 
this disorder a 30 percent disability evaluation, effective 
September 30, 1991.  The veteran subsequently moved to the 
jurisdiction of the Detroit, Michigan RO.  In September 1999, 
the Board of Veterans' Appeals (BVA or Board) issued a 
decision that increased the disability evaluation for the 
service-connected PTSD to 50 percent from September 30, 1991 
to February 5, 1998; this decision denied an evaluation in 
excess of 30 percent from February 6, 1998.  

On May 22, 2000, a Joint Motion for Remand was filed, which 
requested that the September 1999 Board decision be vacated 
and remanded to the Board for further action.  On May 30, 
2000, the United States Court of Appeals for Veterans Claims 
(Court), issued a decision which vacated the September 1999 
Board decision and returned the case to the Board.  Copies of 
the Joint Motion for Remand and the Court's Order have been 
placed in the claims file.


REMAND

As a preliminary matter the Board notes that on November 9, 
2000, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

In this regard, the duty to assist the veteran includes the 
duty to obtain a VA examination which provides an adequate 
basis upon which to determine entitlement to the benefit 
sought, as well as the duty to obtain all relevant treatment 
records.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  
Examinations by specialists are recommended in those cases 
that present a complicated disability picture.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

In reviewing the evidence of record, the Board notes that the 
veteran has been diagnosed with several disorders, to include 
PTSD, major depression with psychotic features, dysthymia, a 
personality disorder with borderline features and substance 
dependence (alcohol and cocaine).  The evidence currently of 
record does not clarify which symptoms are attributable 
solely to PTSD, the only service-connected psychiatric 
disorder.  Such clarification is needed prior to a final 
adjudication of the claim.

Moreover, it would appear that the veteran has sought 
continuous treatment from the Detroit VA Medical Center's 
Mental Hygiene Clinic.  However, the last records date from 
March 1999.  The RO should ascertain whether there are 
additional relevant treatment records available for review.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file copies of any 
treatment records pertaining to the 
veteran dated between March 1999 and the 
present from the Detroit, Michigan, VA 
Medical Center's Mental Hygiene Clinic.  

2.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should afford the 
veteran a psychiatric examination by a 
qualified physician in order to fully 
assess the nature and degree of severity 
of the PTSD.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should 
indicate whether there are other 
psychiatric disorders present, and if 
so,should identify what these disorders 
are.  The examiner then should 
differentiate, to the extent possible, 
between those symptoms attributed solely 
to the service-connected PTSD and those 
related to other diagnosed psychiatric 
conditions.  The examiner should also 
assign a Global Assessment of Functioning 
(GAF) score representing the impairment 
resulting only from the PTSD symptoms.  
The examiner is further requested to 
review all pertinent records dated 
between September 1991 and the present 
and indicate whether different GAF scores 
are assignable for different periods of 
time, and if so, to assign GAF scores for 
those specific time periods.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.  

3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


